Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 09891 Dreyfus Premier Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/2008 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER OPPORTUNITY FUNDS - DREYFUS PREMIER ENTERPRISE FUND ( Class A, B, C and T ) - DREYFUS PREMIER NATURAL RESOURCES FUND ( Class A, B, C, Class I and T ) FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Premier Enterprise Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Premier Enterprise Fund, covering the 12-month period from October 1, 2007, through September 30, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment. These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation October 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2007, through September 30, 2008, as provided by James D. Padgett, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2008, Dreyfus Premier Enterprise Funds Class A shares produced a total return of 23.17%, Class B shares returned 23.85%, Class C shares returned 23.77% and ClassT shares returned 23.41% . 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 17.07% . 2 The average of all funds reported in the Lipper Small Cap Growth category was 23.61% for the same period. 3 Stocks declined sharply over the reporting period due to a slowing U.S. economy and an intensifying global credit crisis.Very small companies generally underperformed their larger counterparts within the small-cap spectrum, which comprise most of the Index. Due in part to this headwind, the fund produced lower returns than its benchmark. However, our stock selection strategy enabled the fund to fall in line with its Lipper category average. The Funds Investment Approach The fund seeks capital appreciation.To pursue this goal,the fund normally invests at least 65% of its assets in the stocks of micro-cap companies, which typically are small (under $650 million market cap) and relatively unknown.The fund may also invest in larger companies if we believe they represent better prospects for capital appreciation.Although the fund normally will invest in common stocks of U.S.-based companies,it may invest up to 30% of its total assets in foreign securities.The funds investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings.The fund may also invest in securities issued by exchange-traded investment companies, which are designed to track a specific equity index. We look for companies with fundamental strengths that indicate the potential for strong profit growth.We focus on individual stock selection, searching one by one for companies with one or more of the following characteristics: strong management teams; competitive industry positions; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) focused business plans; compelling product or market opportunities; strong business prospects; and the ability to benefit from changes in technology, regulations or industry sector trends. Stocks Struggled in a Weakening Economy U.S.stocks produced disappointing results over the reporting period amid an onslaught of negative economic news.As housing values plummeted and unemployment rates climbed, mortgage foreclosures rose sharply, fueling turmoil in the credit markets. Meanwhile, escalating commodity prices early in the reporting period burdened consumers with soaring food and energy bills. At the same time, a credit crisis that began in the sub-prime mortgage market continued to batter the financial markets. A number of major financial institutions announced massive losses over the reporting period, sparking a wave of consolidation in the financials sector. By the end of the reporting period, some financial institutions had been pushed into bankruptcy, triggering steep declines in equity markets, including small-cap growth stocks. Micro-Cap Focus Detracted from Relative Performance Because the fund focuses on micro-cap stocks, its average weighted capitalization tends to be lower than its benchmark.This difference produced challenging headwinds over the reporting period, as stocks at the lower end of the small-cap range posted sharper declines on average. Against this backdrop, our security selection strategy detracted from relative performance in the health care sector, where Penwest Pharmaceutical encountered patent challenges and a heightened threat of generic competition. Medical device maker Infusystems Holdings incurred higher-than-expected costs following its spin-off from its former parent. Nursing home operator Five Star Quality Care was hurt as occupancy rates declined when prospective clients had trouble selling their homes in the difficult economic environment in order to fund residence in the communities. Finally, drug delivery systems maker I-Flow suffered amid a slowdown in elective medical procedures. In the technology sector,Website Pros was hurt by the economic slowdown which reduced prospects for new customer additions. Meanwhile, Israeli communications equipment maker Radware struggled to execute a turnaround in its U.S. operations. 4 Horsehead Holdings, a zinc recycler, was challenged by higher operating costs and softer commodity prices. Shortfalls in these areas were offset to a degree by better results elsewhere. In the consumer discretionary sector, online post-secondary educator American Public Education benefited from new programs and expanding enrollment. Furniture rental company Aaron Rents resolved collection issues and beat analysts forecasts. Denim apparel retailer True Religion Apparel achieved strong results through skillful execution in a tough retail environment. In the industrials sector, Graham Corp. saw solid demand for its equipment from the energy and process industries, while transportation logistics provider Hub Group and specialty chemicals producer Balchem produced better-than-expected results. Finally, among information technology companies, electronic components manufacturer Digi International and networking software developer NetScout Systems reported strong quarterly results. Maintaining Caution in a Distressed Market Because the financial crisis has intensified, we generally have maintained a cautious investment posture.While we continue to identify micro-cap stocks that appear to have been punished too severely in the downturn, we believe it is prudent to see more concrete signals that the current crisis is stabilizing before we shift the portfolio to a more aggressive stance. October 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Since the funds inception, a significant portion of the funds performance has been attributable to positive returns from its initial public offering (IPO) investments. There can be no guarantee that IPOs will have or continue to have a positive effect on the funds performance. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Growth Index is an unmanaged index which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. 3 Source: Lipper Inc. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. Since the funds inception, a significant portion of the funds performance has been attributable to positive returns from its initial public offering (IPO) investments.There can be no guarantee that IPOs will have or continue to have a positive effect on the funds performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C and Class T shares of Dreyfus Premier Enterprise Fund on 11/27/00 (inception date) to a $10,000 investment made in the Russell 2000 Growth Index (the Index) on that date. For comparative purposes, the value of the Index on 11/30/00 is used as the beginning value on 11/27/00.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A and Class T shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/08 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 11/27/00 (27.58)% 6.34% 8.62% without sales charge 11/27/00 (23.17)% 7.60% 9.44% Class B shares with applicable redemption charge  11/27/00 (26.17)% 6.51% 8.79% without redemption 11/27/00 (23.85)% 6.73% 8.79% Class C shares with applicable redemption charge  11/27/00 (24.35)% 6.78% 8.61% without redemption 11/27/00 (23.77)% 6.78% 8.61% Class T shares with applicable sales charge (4.5%) 11/27/00 (26.85)% 6.31% 8.49% without sales charge 11/27/00 (23.41)% 7.29% 9.13% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier Enterprise Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class T Expenses paid per $1,000  $ 1.15 $ 5.17 $ 4.87 $ 2.49 Ending value (after expenses) $991.90 $987.00 $988.60 $990.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class T Expenses paid per $1,000  $ 1.16 $ 5.25 $ 4.95 $ 2.53 Ending value (after expenses) $1,023.85 $1,019.80 $1,020.10 $1,022.50  Expenses are equal to the funds annualized expense ratio of .23% for Class A, 1.04% for Class B, 98% for Class C and .50% for Class T, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2008 Common Stocks96.2% Shares Value ($) Consumer Discretionary17.6% Aaron Rents 47,780 a American Public Education 30,400 a,b BJs Restaurants 67,900 a,b Cache 129,350 b California Pizza Kitchen 46,680 b Casual Male Retail Group 211,500 a,b FGX International Holdings 130,016 b G-III Apparel Group 86,937 b K12 48,925 b Peets Coffee & Tea 24,360 a,b Red Lion Hotels 153,000 b True Religion Apparel 53,500 a,b Wet Seal, Cl. A 276,800 a,b Zumiez 46,500 a,b Consumer Staples1.2% Smart Balance 158,100 a,b Energy9.7% Arena Resources 46,600 b ENGlobal 62,948 a,b Northern Oil and Gas 158,100 a,b OYO Geospace 28,020 a,b Rex Energy 50,000 b T-3 Energy Services 39,330 a,b TXCO Resources 112,500 a,b Exchange Traded Funds6.2% iShares Nasdaq Biotechnology Index Fund 33,400 a PowerShares Dynamic Biotechnology & Genome Portfolio 150,600 a Financial2.2% Cardtronics 102,120 b Hallmark Financial Services 58,500 b Marlin Business Services 64,500 a,b The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care14.8% Air Methods 91,600 a,b 2,593,196 CONMED 17,900 b 572,800 Ensign Group 30,686 524,424 Five Star Quality Care 226,700 a,b 850,125 Hansen Medical 61,498 a,b 826,533 InfuSystems Holdings 728,100 a,b 1,711,035 Matrixx Initiatives 152,328 b 2,740,381 Metabolix 76,000 a,b 826,880 Omnicell 84,930 a,b 1,116,829 Penwest Pharmaceuticals 340,800 a,b 702,048 Volcano 15,000 b 259,350 Xtent 98,249 a,b 135,584 Industrials17.6% AZZ 22,400 b 926,688 Comfort Systems USA 80,800 1,079,488 Dynamex 50,660 b 1,441,784 Flow International 214,426 b 1,089,284 Geo Group 92,174 b 1,862,837 Hub Group, Cl. A 30,650 b 1,153,972 ICF International 69,000 b 1,362,750 Jinpan International 41,200 971,084 Lantronix (warrants) 573 b 0 Layne Christensen 23,050 b 816,661 LMI Aerospace 65,300 b 1,313,183 Northwest Pipe 27,578 b 1,202,952 Powell Industries 22,500 b 918,225 Rush Enterprises, Cl. A 64,200 b 821,760 Tennant 11,340 a 388,508 Information Technology20.9% Brocade Communications Systems 351,950 b 2,048,349 Constant Contact 43,707 a,b 746,078 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) Daktronics 57,400 a Digi International 176,780 b Double-Take Software 133,613 b Exfo Electro-Optical Engineering 40,781 b Internet Brands, Cl. A 84,600 a,b Liquidity Services 155,325 a,b Microtune 138,100 a,b Ness Technologies 60,076 b NetScout Systems 137,470 b NeuStar, Cl. A 71,530 a,b Perficient 186,645 a,b Radiant Systems 62,250 b Semtech 134,600 a,b Techwell 73,300 b Ultratech 34,400 b Website Pros 38,200 b Materials6.0% Balchem 39,900 Horsehead Holding 77,150 a,b Penford 52,300 Seabridge Gold 86,600 a,b Zoltek Cos. 76,300 a,b Total Common Stocks (cost $97,109,776) Other Investment3.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,192,000) 3,192,000 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned28.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $24,984,912) 24,984,912 c Total Investments (cost $125,286,688) 128.6% Liabilities, Less Cash and Receivables (28.6%) Net Assets 100.0% a All or a portion of these securities are on loan.At September 30, 2008, the total market value of the funds securities on loan is $24,113,129 and the total market value of the collateral held by the fund is $25,381,387, consisting of cash collateral of $24,984,912 and U.S. Government and agency securities valued at $396,475. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments Exchange Traded Funds Information Technology Materials Consumer Discretionary Financial Industrials Consumer Staples Health Care Energy  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $24,113,129)Note 1(b): Unaffiliated issuers Affiliated issuers Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Cash overdraft due to Custodian Liability for securities on loanNote 1(b) Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2008 Investment Income ($): Income: Cash dividends (net of $19,768 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Management feeNote 3(a): Basic fee Performance adjustment Shareholder servicing costsNote 3(c) Distribution feesNote 3(b) Professional fees Registration fees Prospectus and shareholders reports Custodian feesNote 3(c) Trustees fees and expensesNote 3(d) Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, Operations ($): Investment (loss)net Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares Class B Shares Class C Shares Class T Shares Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class T Shares Dividends reinvested: Class A Shares Class B Shares Class C Shares Class T Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class T Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, Capital Share Transactions: Class A a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2008, 196,027 Class B shares representing $2,655,861, were automatically converted to 177,875 Class A shares and during the period ended September 30, 2007, 224,449 Class B shares representing $5,167,892 were automatically converted to 211,641 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments  Capital contribution by Dreyfus     Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets d d d Ratio of net investment income (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 16.64%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments  Capital contribution by Dreyfus     Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets d d d Ratio of net investment (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 15.71%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended September 30, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments  Capital contribution by Dreyfus     Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets d d d Ratio of net investment (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 15.74%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class T Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments  Capital contribution by Dreyfus     Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets d Ratio of net investment (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 16.28%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Premier Enterprise Fund (the fund) is a separate non-diversified series of Dreyfus Premier Opportunity Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus) a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Founders Asset Management LLC (Founders) serves as the funds sub-investment adviser. Founders is a 90% owned subsidiary of BNY Mellon.The fund is closed to new investors.The funds Board members and members of the funds investment management team each will be allowed to open new accounts with a one time investment in the fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B, Class C and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or 22 are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements.The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
